DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
 The present application is being examined under the claims filed on 09/04/2018. 
Claims 1-20 are rejected.
Claims 1-20 are pending.
Information Disclosure Statement
	The Information Disclosure statement filed 09/04/2018 has been considered	

 	The information disclosure statement filed 12/03/2018 has been considered
Drawings

The drawings filed on 09/04/2018 are objected to for examination purposes.
The drawings are objected to because the networks in Figure 1 labeled with character 304 is incorrectly identified in the specifications in Paragraphs [0022,0023,0024,0025,0032,0033,0048] with the character 104. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
Specification
The specification filed on 09/04/2018 is objected to for examination purposes. The disclosure is objected to because of the following informalities:
In Paragraph [0040] references the term “affect” is incorrectly used. It should read as “effect”. Claim Rejections - 35 USC § 101
Claims 1-20 are being rejected under 35 U.S.C. 101
In reference to Claim 1.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea. 

Limitation of generating a first plan based on a planning task is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Limitation generates a modification to the planning task to facilitate generation of a second plan by the planner component is directed to the abstract idea of a mental process. MPEP 2106.04(a)


Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite any additional elements that integrate the exception into a practical application. The claim recites the additional elements of the “processor […] that executes the computer executable components”, “memory that stores computer executable elements”, and “planning component”, and “modification component” which are directed to generic computer elements. The additional limitations merely perform a mental process on a generic computer environment. MPEP 2106.04(d).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
 Limitation of “computer executable components stored in the memory” is directed to well-understood, routine, conventional activity as per MPEP 2106.05(d).

In reference to Claim 2.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim does recite an abstract idea that is carried over from claim 1, since claim 2 is dependent on claim 1. The claim does recite additional abstract ideas. 

Limitation a plurality of modifications to the planning task generated by the modification component is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Limitation the second plan is comprised within a plurality of diverse plans generated by the planner component is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite any additional elements that integrate the exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 3.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim does recite an abstract idea that is carried over from claim 1, since claim 3 is dependent on claim 2, which is dependent on claim 1. The claim does recite additional abstract ideas. 

Limitation diverse plans are generated based on respective modifications of the plurality of modifications is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite any additional elements that integrate the exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 4.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?


Limitation generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite any additional elements that integrate the exception into a practical application. The claim recites the additional elements of the “subset component” are directed to generic computer elements. The additional limitations merely perform a mental process on a generic computer environment. MPEP 2106.04(d).
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 5.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim does recite an abstract idea that is carried over from claim 1, since claim 5 is dependent on claim 3, which is dependent on claim 2, which is dependent on claim 1. The claim does not recite additional abstract ideas. 

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite any additional elements that integrate the exception into a practical application. The claim recites the additional elements of the “reception component” are directed to generic computer elements. The additional limitations merely perform a mental process on a generic computer environment. MPEP 2106.04(d).
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
Limitation of “receives an integer value” is directed to well-understood, routine, conventional activity as per MPEP 2106.05(d).
In reference to Claim 6.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim does recite an abstract idea that is carried over from claim 1.  The claim does recite additional abstract ideas. 

Limitation generates a second modification to the planning task, wherein the planner component generates the second plan based on the modification and a third plan based on the second modification, and wherein the third plan is another variant of both the first plan and the second plan is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 7.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim does recite an abstract idea that is carried over from claim 1.  The claim does recite additional abstract ideas. 

Limitation facilitate generation of the second plan by the planner component, wherein the modification component further generates a subsequent modification to the second planning task to form a third planning task, and wherein the third planning task is different than the planning task is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 8.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim does recite an abstract idea that is carried over from claim 1.  The claim does recite additional abstract ideas. 

Limitation the modification is different than previous modifications to the planning task generated by the modification component is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 9.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a machine.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim does recite an abstract idea that is carried over from claim 1.  The claim does recite additional abstract ideas. 

Limitation the modification component generates the modification in a cloud computing environment is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite any additional elements that integrate the exception into a practical application. The claim recites the additional elements of the “cloud computing environment” which are directed to generic computer elements. The additional limitations merely perform a mental process on a generic computer environment. MPEP 2106.04(d).
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 10.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea.
Limitation of generating, by a system operatively coupled to a processor, a first plan by an artificial intelligence planner based on a planning task is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Limitation generating, by the system, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner, wherein the second plan is 

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite any additional elements that integrate the exception into a practical application. The claim recites the additional elements of the “artificial intelligence planner” which are directed to generic computer elements. The additional limitations merely perform a mental process on a generic computer environment. MPEP 2106.04(d).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 11.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea that is carried over from claim 10, since claim 11 is dependent on claim 10. The claim includes additional abstract ideas.

Limitation of generating, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Limitation of respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications is directed to the abstract idea of a mental process. MPEP 2106.04(a)

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 12.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?


Limitation of generating, by the system, a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 13.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea that is carried over from claim 10, since claim 13 is dependent on claim 10. The claim includes additional abstract ideas.

Limitation of wherein the modification is different than previous modifications to the planning task generated by the system is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 14.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea that is carried over from claim 10, since claim 14 is dependent on claim 10. The claim includes additional abstract ideas.

Limitation of generating, by the system, a second modification that modifies the planning task is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Limitation of generating, by the system, a third plan by the artificial intelligence planner based on the planning task modified by the second modification, wherein the third plan is another variant of both the first plan and the second plan is directed to the abstract idea of a mental process. MPEP 2106.04(a)

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 15.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea that is carried over from claim 10, since claim 15 is dependent on claim 10. The claim includes additional abstract ideas.

Limitation of generating, by the system, a second modification that modifies the second planning task is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Limitation of generating, by the system, a third plan by the artificial intelligence planner based on the second planning task modified by the second modification, wherein the third plan is another variant of both the first plan and the second plan is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 16.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea. MPEP 2106.04(a)

Limitation of generate, by a system operatively coupled to the processor, a first plan by an artificial intelligence planner based on a planning task is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Limitation of generate, by the system, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner, wherein the second plan is a variant of the first plan is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claim does not recite any additional elements that integrate the exception into a practical application. The claim recites the additional elements of the “computer readable storage medium” and “processor” which are directed to generic computer elements. The additional limitations merely perform a mental process on a generic computer environment. MPEP 2106.04(d).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 17.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea that is carried over from claim 16, since claim 17 is dependent on claim 16. The claim includes additional abstract ideas.

Limitation of generate, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Limitation of respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 18.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?


Limitation of generate, by the system, a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 19.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea that is carried over from claim 16, since claim 19 is dependent on claim 16. The claim includes additional abstract ideas.

Limitation of the modification is different than previous modifications to the planning task generated by the system is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, there are no additional elements that integrate the judicial exception into a practical application. The additional limitations do not improve the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d)

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception.
In reference to Claim 20.
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
	The claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea that is carried over from claim 16, since claim 20 is dependent on claim 16. The claim includes additional abstract ideas.

Limitation of the modification is generated in a cloud computing environment is directed to the abstract idea of a mental process. MPEP 2106.04(a)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite any additional elements that integrate the exception into a practical application. The claim recites the additional elements of the “cloud computing environment” which are directed to generic computer elements. The additional limitations merely perform a mental process on a generic computer environment. MPEP 2106.04(d).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no additional elements that amount to significantly more than the judicial exception
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

              Claim(s) 1-3. 10, 11, 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Katz et al U.S. 2019/0340525 A1 (hereinafter Katz).
In reference to claim 1 
A system, comprising:
a memory that stores computer executable components; a processor, operably coupled to the memory, computer software including instructions or code for performing the methodologies of the 
and that executes the computer executable components stored in the memory, a method that when executed by at least one hardware processor solving a top-k planning problem, inherently improves the performance (Katz ¶0110).
 wherein the computer executable components comprise: 
a planner component, operably coupled to the processor, that generates a first plan based on a planning task; the planner then generates a sequence of those actions in order to achieve the overall goal. The plan is executed and monitored (Katz ¶0113).
 and a modification component, operably coupled to the processor, that generates a modification to the planning task to facilitate generation of a second plan by the planner component, wherein the second plan is a variant of the first plan. modifying, in the first iteration carried out by the at least one processor, the planning problem to forbid the at least one solution (Katz ¶0005, ¶0006, ¶0109). Replanning is triggered and a new plan is generated based on the current information available in the knowledge base (Katz ¶0113).
In reference to claim 2
The system of claim 1,
wherein the modification is comprised within a plurality of modifications to the planning task generated by the modification component, the reformulation is a new planning task in which there are additional or modified actions/variables (Katz ¶0118 ¶0113).
and wherein the second plan is comprised within a plurality of diverse plans generated by the planner component. If the sequence of actions (and only the sequence of actions) in the plan to be forbidden is followed, the end result will not be the goal state (Katz ¶0118 ¶0113).
In reference to claim 3 

wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications. for the first iteration and each of the additional iterations, extending the obtained optimal solution to an extended set of solutions including the optimal solution, as per step 303. The modifying of the planning problem to forbid thus includes modifying the planning problem to forbid the extended set of solutions (Katz ¶0112).
In reference to claim 10
A computer-implemented method, comprising:
generating, by a system operatively coupled to a processor, a first plan by an artificial intelligence planner based on a planning task; the planner then generates a sequence of those actions in order to achieve the overall goal. The plan is executed and monitored (Katz ¶0113).
and generating, by the system, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner, wherein the second plan is a variant of the first plan. modifying, in the first iteration carried out by the at least one processor, the planning problem to forbid the at least one solution (Katz ¶0005, ¶0006, ¶0109). Replanning is triggered and a new plan is generated based on the current information available in the knowledge base (Katz ¶0113).
In reference to claim 11
The computer-implemented method of claim 10, further comprising:
generating, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans, if the sequence of actions (and only the sequence of actions) in the plan to be forbidden is followed, the end result will not be the goal state (Katz ¶0118 ¶0113).
wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications. The reformulation is a new planning task in which there are additional or modified actions/variables (Katz ¶0118 ¶0113).

In reference to claim 16
A computer program product for generating a set of diverse plans, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor. a method that when executed by at least one hardware processor solving a top-k planning problem, inherently improves the performance (Katz ¶0110).
 to cause the processor to: 
generate, by a system operatively coupled to the processor, a first plan by an artificial intelligence planner based on a planning task; the planner then generates a sequence of those actions in order to achieve the overall goal. The plan is executed and monitored (Katz ¶0113).
and generate, by the system, a modification to the planning task to facilitate generation of a second plan by the artificial intelligence planner, wherein the second plan is a variant of the first plan. modifying, in the first iteration carried out by the at least one processor, the planning problem to forbid the at least one solution (Katz ¶0005, ¶0006, ¶0109). Replanning is triggered and a new plan is generated based on the current information available in the knowledge base (Katz ¶0113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 4-8,12,13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (hereinafter Katz) U.S. 2019/0340525 A1 in view of Hassanzadeh et al. (hereinafter Hassanzadeh) U.S. 9740978 B2
In reference to claim 4:
Katz does not expressly teach: a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
a subset component, operably coupled to the processor, (Hassanzadeh Column 1 lines 62-64)
 that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric (Column 6 lines 36-43, 47-51, Column 20 lines 30-34, and Figure 3).
Katz and Hassanzadeh are analogous art to the claimed invention because they are directed to autonomous generation of plans utilizing artificial intelligence. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning problem to forbid the at least one solution and repeat the obtaining of the one solution and the modifying to forbid one solution, for a plurality of additional iterations, after the first iteration, until a desired number, k, of solutions to the planning problem are found or until no further solutions exist (Katz in at least ¶0005). Hassanzadeh teaches about a number of top plans to be identified, where plans are clustered based on plan similarity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse 
In reference to claim 5:
Katz does not expressly teach: a reception component, operably coupled to the processor, that receives an integer value, wherein a number of plans comprising the plurality of diverse plans is greater than or equal to the integer value.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
a reception component, operably coupled to the processor, that receives an integer value, (Hassanzadeh Figure 2, Column 6, lines 15-18, Column 11 , Lines 21-24)
wherein a number of plans comprising the plurality of diverse plans is greater than or equal to the integer value. (Hassanzadeh Figure 3, Column 11 lines 45-53).
Katz and Hassanzadeh are analogous art to the claimed invention because they are directed to autonomous generation of plans utilizing artificial intelligence. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning problem to forbid the at least one solution and repeat the obtaining of the one solution and the modifying to forbid one solution, for a plurality of additional iterations, after the first iteration, until a desired number, k, of solutions to the planning problem are found or until no further solutions exist (Katz in at least ¶0005). Hassanzadeh teaches about a number of top plans to be identified, where plans are clustered based on plan similarity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of 
In reference to claim 6:
Katz does not expressly teach: the modification component further generates a second modification to the planning task, wherein the planner component generates the second plan based on the modification and a third plan based on the second modification, and wherein the third plan is another variant of both the first plan and the second plan.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
the modification component further generates a second modification to the planning task, (Hassanzadeh Column 16, Lines 58-61)
wherein the planner component generates the second plan based on the modification and a third plan based on the second modification, and wherein the third plan is another variant of both the first plan and the second plan (Hassanzadeh Column 16, Lines 61-65).
Katz and Hassanzadeh are analogous art to the claimed invention because they are directed to autonomous generation of plans utilizing artificial intelligence. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning problem to forbid the at least one solution and repeat the obtaining of the one solution and the modifying to forbid one solution, for a plurality of additional iterations, after the first iteration, until a desired number, k, of solutions to the planning problem are found or until no further solutions exist 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. It would have been obvious to incorporate the teachings of Katz into the teachings of Hassanzadeh to have the subset component to generate clusters in plan generation. The motivation for doing so is to improve data processing for producing top K-plans (Hassanzadeh in at least Column 1 lines 12-14).
In reference to claim 7:
Katz does not expressly teach: The system of claim 1, wherein the modification to the planning task forms a second planning task to facilitate generation of the second plan by the planner component, wherein the modification component further generates a subsequent modification to the second planning task to form a third planning task, and wherein the third planning task is different than the planning task.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
The system of claim 1, wherein the modification to the planning task forms a second planning task to facilitate generation of the second plan by the planner component, (Hassanzadeh Column 16, Lines 58-61)
wherein the modification component further generates a subsequent modification to the second planning task to form a third planning task, and wherein the third planning task is different than the planning task (Hassanzadeh Column 16, lines 61-65)
Katz and Hassanzadeh are analogous art to the claimed invention because they are directed to autonomous generation of plans utilizing artificial intelligence. Katz teaches a hardware processor that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. It would have been obvious to incorporate the teachings of Katz into the teachings of Hassanzadeh to have the subset component to generate clusters in plan generation. The motivation for doing so is to improve data processing for producing top K-plans (Hassanzadeh in at least Column 1 lines 12-14).
In reference to claim 8:
Katz does not expressly teach: wherein the modification is different than previous modifications to the planning task generated by the modification component.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
wherein the modification is different than previous modifications to the planning task generated by the modification component (Hassanzadeh Column 16, lines 55-58, Column 17, lines 14-15)
Katz and Hassanzadeh are analogous art to the claimed invention because they are directed to autonomous generation of plans utilizing artificial intelligence. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. It would have been obvious to incorporate the teachings of Katz into the teachings of Hassanzadeh to have the subset component to generate clusters in plan generation. The motivation for doing so is to improve data processing for producing top K-plans (Hassanzadeh in at least Column 1 lines 12-14).
In reference to claim 12:
Katz does not expressly teach: The computer-implemented method of claim 11, further comprising: generating, by the system, a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
The computer-implemented method of claim 11, further comprising:
generating, by the system, a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. (Column 6 lines 36-43, 47-51, Column 20 lines 30-34, and Figure 3)
Katz and Hassanzadeh are analogous art to the claimed invention because they are directed to autonomous generation of plans utilizing artificial intelligence. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. It would have been obvious to incorporate the teachings of Katz into the teachings of Hassanzadeh to have the subset component to generate clusters in plan generation. The motivation for doing so is to improve data processing for producing top K-plans (Hassanzadeh in at least Column 1 lines 12-14).
In reference to claim 13:
Katz does not expressly teach: The computer-implemented method of claim 10, wherein the modification is different than previous modifications to the planning task generated by the system.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
The computer-implemented method of claim 10, wherein the modification is different than previous modifications to the planning task generated by the system. (Hassanzadeh Column 16, lines 55-58, Column 17, lines 14-15)
Katz and Hassanzadeh are analogous art to the claimed invention because they are directed to autonomous generation of plans utilizing artificial intelligence. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. It would have been obvious to incorporate the teachings of Katz into the teachings of Hassanzadeh to have the subset component to generate clusters in plan generation. The motivation for doing so is to improve data processing for producing top K-plans (Hassanzadeh in at least Column 1 lines 12-14).
In reference to claim 18:
Katz does not expressly teach: The computer program product of claim 17, wherein the program instructions further cause the processor to:generate, by the system, a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
The computer program product of claim 17, wherein the program instructions further cause the processor to:
generate, by the system, a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. (Hassanzadeh Column 20, lines 30-34, Column 22, lines 38-40)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. It would have been obvious to incorporate the teachings of Katz into the teachings of Hassanzadeh to have the subset component to generate clusters in plan generation. The motivation for doing so is to improve data processing for producing top K-plans (Hassanzadeh in at least Column 1 lines 12-14).
In reference to claim 19:
Katz does not expressly teach: The computer program product of claim 16, wherein the modification is different than previous modifications to the planning task generated by the system.
However, in an analogous art of autonomous plan generation, Hassanzadeh teaches
The computer program product of claim 16, wherein the modification is different than previous modifications to the planning task generated by the system. (Hassanzadeh Column 16, lines 55-58, Column 17, lines 14-15)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz, and Hassanzadeh to arrive at the limitation of a subset component, operably coupled to the processor, that generates a plurality of clusters from the plurality of diverse plans based on a metric selected from a group consisting of a quality metric and a diversity metric. It would have been obvious to incorporate the teachings of Katz into the teachings of Hassanzadeh to have the subset component to generate clusters in plan generation. The motivation for doing so is to improve data processing for producing top K-plans (Hassanzadeh in at least Column 1 lines 12-14).
Claim 9,14, 15, 17,20 is rejected under 35 U.S.C. §103 as being unpatentable over Katz et al (U.S. 2019/0340525 A1) in view of Riabov et al (U.S 20180217909 A1).
In reference to claim 9:
Katz does not expressly teach wherein the modification component generates the modification in a cloud computing environment.
However, in an analogous art of autonomous plan generation/recognition, Riabov teaches
wherein the modification component generates the modification in a cloud computing environment (Riabov Figure 2, ¶0043, ¶0108)

In reference to claim 14:
Katz does not expressly teach the computer-implemented method of claim 10, further comprising:forming, by the system, a second planning task based on the modification; generating, by the system, a second modification that modifies the planning task; and generating, by the system, a third plan by the artificial intelligence planner based on the planning task modified by the second modification, wherein the third plan is another variant of both the first plan and the second plan.
However, in an analogous art of autonomous plan generation/recognition, Riabov teaches
The computer-implemented method of claim 10, further comprising:
forming, by the system, a second planning task based on the modification; (Riabov ¶0043)
 generating, by the system, a second modification that modifies the planning task; (Riabov ¶0043)
and generating, by the system, a third plan by the artificial intelligence planner based on the planning task modified by the second modification (Riabov ¶0043) 
wherein the third plan is another variant of both the first plan and the second plan. (Riabov ¶0047)
Katz and Riabov are analogous art to the claimed invention because they are directed to autonomous plan generation/recognition. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning problem to forbid the at least one solution and repeat the obtaining of the one solution and the modifying to forbid one solution, for a plurality of additional iterations, after the first iteration, until a desired number, k, of solutions to the planning problem are found or until no further solutions exist (Katz in at least ¶0005). Riabov teaches transforming a problem model and a partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm. It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz and Riabov. It would have been obvious to combine Katz, and Riabov in order to reduce load on computational resources, and therefore reduce necessary bandwidth in providing suitable solutions to multi-agent plan recognition problems (Riabov in at least ¶0020).
In reference to claim 15:
Katz does not expressly teach The computer-implemented method of claim 10, further comprising: forming, by the system, a second planning task based on the modification; generating, by the system, a second modification that modifies the second planning task; and generating, by the system, a third plan by the artificial intelligence planner based on the planning task modified by the second modification, wherein the third plan is another variant of both the first plan and the second plan.
However, in an analogous art of autonomous plan generation/recognition, Riabov teaches
The computer-implemented method of claim 10, further comprising:
forming, by the system, a second planning task based on the modification; (Riabov ¶0043)
 generating, by the system, a second modification that modifies the second planning task; (Riabov ¶0043)
and generating, by the system, a third plan by the artificial intelligence planner based on the planning task modified by the second modification (Riabov ¶0043) 
wherein the third plan is another variant of both the first plan and the second plan. (Riabov ¶0047)
Katz and Riabov are analogous art to the claimed invention because they are directed to autonomous plan generation/recognition. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning problem to forbid the at least one solution and repeat the obtaining of the one solution and the modifying to forbid one solution, for a plurality of additional iterations, after the first iteration, until a desired number, k, of solutions to the planning problem are found or until no further solutions exist (Katz in at least ¶0005). Riabov teaches transforming a problem model and a partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm. It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz and Riabov. It would have been obvious to combine Katz, and Riabov in order to reduce load on computational resources, and therefore reduce necessary bandwidth in providing suitable solutions to multi-agent plan recognition problems (Riabov in at least ¶0020).
In reference to claim 17:
Katz does not expressly teach the computer program product of claim 16, wherein the program instructions further cause the processor to:generate, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans, wherein respective plans of the 
However, in an analogous art of autonomous plan generation/recognition, Riabov teaches
The computer program product of claim 16, wherein the program instructions further cause the processor to: 
generate, by the system, a plurality of modifications to the planning task to facilitate generation of a plurality of diverse plans, (Riabov ¶0039)
wherein respective plans of the plurality of diverse plans are generated based on respective modifications of the plurality of modifications. (Riabov ¶0043)
Katz and Riabov are analogous art to the claimed invention because they are directed to autonomous plan generation/recognition. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning problem to forbid the at least one solution and repeat the obtaining of the one solution and the modifying to forbid one solution, for a plurality of additional iterations, after the first iteration, until a desired number, k, of solutions to the planning problem are found or until no further solutions exist (Katz in at least ¶0005). Riabov teaches transforming a problem model and a partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm. It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz and Riabov. It would have been obvious to combine Katz, and Riabov in order to reduce load on computational resources, and therefore reduce necessary bandwidth in providing suitable solutions to multi-agent plan recognition problems (Riabov in at least ¶0020).
In reference to claim 20:
Katz does not expressly teach wherein the modification component generates the modification in a cloud computing environment.
However, in an analogous art of autonomous plan generation/recognition, Riabov teaches
wherein the modification component generates the modification in a cloud computing environment (Riabov Figure 2, ¶0043, ¶0108)
Katz and Riabov are analogous art to the claimed invention because they are directed to autonomous plan generation/recognition. Katz teaches a hardware processor that solves a top-k planning problem by obtaining a specification of the planning problem to get at least one solution to the problem to the planning problem and to modify, in the first iteration, the planning problem to forbid the at least one solution and repeat the obtaining of the one solution and the modifying to forbid one solution, for a plurality of additional iterations, after the first iteration, until a desired number, k, of solutions to the planning problem are found or until no further solutions exist (Katz in at least ¶0005). Riabov teaches transforming a problem model and a partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm. It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Katz and Riabov. It would have been obvious to combine Katz, and Riabov in order to reduce load on computational resources, and therefore reduce necessary bandwidth in providing suitable solutions to multi-agent plan recognition problems (Riabov in at least ¶0020).
Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARTHIK VENKATESWARAN CALANJI SRIDHAR whose telephone number is (571)-272-0180. The examiner can normally be reached 8:30 a.m. – 5:30 p.m. Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
                Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARTHIK V. CALANJI SRIDHAR/ 
Examiner, Art Unit 4121
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129